Title: From John Adams to the Marquis of Carmarthen, 28 May 1785
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            London May 28. 1785
          
          I have received the Letter your Lordship did me the Honour to write me Yesterday, and have here inclosed a Copy of the Letter of Credence which I am directed by my Sovereign to present to his Majesty. I am So unfortunate as not to have any to the Queen: But I know the Sentiments of my Country and of Congress So well as to be Sure that this is not owing to any want of Respect to her Majesty. probably it was merely the Want of Information that there had ever been a Precident of it.
          I beg leave to propose to your Lordship, that the Superscription Should be “To his Majesty, George the third, King of Great Britain France and Ireland, Defender of the Faith &c.” if your Lordship Should not disapprove of this, I Should prefer it to the Address, of the United Provinces, as being more respectfull.
          With great Respect, I have the Honour / to be, my Lord, your Lordships / most obedient and most / humble Servant
          
            John Adams.—
          
        